                 Case 2:19-cv-01812-JCC Document 15 Filed 04/21/20 Page 1 of 4



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ATTPRO RRG RECIPROCAL RISK                               CASE NO. C19-1812-JCC
     RETENTION GROUP,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     STEPHEN AIDEN TELLER AND HIS
13   MARITAL COMMUNITY WITH JANE DOE
     TELLER et al.,
14

15                              Defendants.

16
            This matter comes before the Court on Defendants Steven Teller and Teller & Associates,
17
     PLLC’s (collectively, “Teller”) unopposed motion to dismiss for lack of subject matter
18
     jurisdiction (Dkt. No. 12). Having thoroughly considered the motion and the relevant record, the
19
     Court finds oral argument unnecessary and hereby GRANTS the motion for the reasons
20
     explained herein.
21
     I.     BACKGROUND
22
            Plaintiff “is an unincorporated risk retention group that offers professional liability
23
     coverage to law firms and solo practitioners.” (Dkt. No. 12 at 2; see Dkt. No. 4 at 1.) Plaintiff
24
     was formed under the laws of the District of Columbia and “is owned by its member insureds
25
     and, through a Subscriber Agreement and Power of Attorney, the member insureds give the
26


     ORDER
     C19-1812-JCC
     PAGE - 1
                Case 2:19-cv-01812-JCC Document 15 Filed 04/21/20 Page 2 of 4




 1   authority to manage [Plaintiff] to its attorney-in-fact, MedPro Risk Retention Services, Inc.”

 2   (Dkt. No. 12 at 2.) Each of Plaintiff’s insureds “is automatically a subscriber and member of”

 3   Plaintiff. (Id.)

 4           In 2016, Teller joined Plaintiff as a member insured and executed a Subscriber

 5   Agreement and Power of Attorney. (Id. at 2–3.) Plaintiff issued to Teller a professional liability

 6   policy covering January 10, 2019, to January 10, 2020. (Id. at 3.) On June 10, 2019, Defendant

 7   Michelle Merrin filed a lawsuit against Teller in King County Superior Court, and Teller

 8   tendered the defense against the suit to Plaintiff. (Id.) In November 2019, Plaintiff filed the
 9   instant action seeking declaratory relief that it had no duty to defend or indemnify Teller. (See
10   Dkt. No. 3.) Plaintiff asserts that the Court has diversity jurisdiction over this action pursuant to
11   28 U.S.C. § 1332. (Id. at 2.)
12           Teller moves to dismiss Plaintiff’s complaint for lack of subject matter jurisdiction
13   pursuant to Federal Rule of Civil Procedure 12(b)(1). (Dkt. No. 12 at 1.) Plaintiff has not
14   responded to Teller’s motion to dismiss.
15   II.     DISCUSSION

16           A party may move to dismiss a complaint for “lack of subject-matter jurisdiction.” Fed.

17   R. Civ. P. 12(b)(1). “The party asserting jurisdiction has the burden of proving all jurisdictional

18   facts.” Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). “If the court

19   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

20   action.” Fed. R. Civ. P. 12(h)(3). “[I]f a party fails to file papers in opposition to a motion, such

21   failure may be considered by the court as an admission that the motion has merit.” W.D. Wash.

22   Local Civ. R. 7(b)(2).

23           “The district courts shall have original jurisdiction of all civil actions where the matter in

24   controversy exceeds . . . $75,000 . . . and is between . . . citizens of different States.” 28 U.S.C. §

25   1332(a)(1). “28 U.S.C. § 1332(a) . . . applies only to cases in which the citizenship of each

26   plaintiff is diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.


     ORDER
     C19-1812-JCC
     PAGE - 2
                 Case 2:19-cv-01812-JCC Document 15 Filed 04/21/20 Page 3 of 4




 1   61, 68 (1996); see Tri-County Metro. Transp. v. Butler Block, LLC, 337 Fed. App’x 708, 709

 2   (9th Cir. 2009). The citizenship of unincorporated associations is determined by the citizenship

 3   of each of its members. See Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990); Navarro Sav.

 4   Ass’n v. Lee, 446 U.S. 458, 461 (1980) (collecting cases) (“[U]nincorporated associations remain

 5   mere collections of individuals. When the ‘persons composing such association’ sue in their

 6   collective name, they are the parties whose citizenship determines the diversity jurisdiction of a

 7   federal court.”). Courts have treated reciprocal exchange associations, similar to Plaintiff, as

 8   unincorporated associations for jurisdictional purposes. See, e.g., Themis Lodging Corp. v. Erie
 9   Ins. Exch., 2010 WL 2817251, slip op. at 1 (N.D. Ohio 2010) (“Courts have long recognized that
10   reciprocal exchange insurance associations . . . do not receive fictional citizenship as do
11   corporations but, instead, bear the citizenship of each member.”).
12          Here, Plaintiff asserts only diversity jurisdiction as the basis for the Court’s subject

13   matter jurisdiction over this case. (See Dkt. No. 3 at 2.) Plaintiff is an unincorporated association

14   that describes itself as “a reciprocal organization under which each subscriber exchanges

15   insurance obligations with the other subscribers.” (See Dkt. Nos. 4 at 1, 12-1 at 37.) Therefore,

16   Plaintiff’s citizenship for jurisdictional purposes is determined by the citizenship of each of its

17   members. See Carden, 494 U.S. at 195. But Plaintiff’s complaint contains no factual allegations

18   as to the citizenship of its members. (See generally Dkt. No. 3.) Moreover, as Teller was a

19   subscriber of Plaintiff’s services, and consequently a member of Plaintiff, from at least at least

20   January 10, 2019, to January 10, 2020, complete diversity did not exist between the parties when

21   Plaintiff filed this action in November 2019. See Indians v. Cal. State Bd. of Equalization, 858

22   F.2d 1376, 1380 (9th Cir. 1988); (Dkt. No. 3 at 2). Therefore, Plaintiff has not carried its burden

23   of proving jurisdictional facts establishing the Court’s subject matter jurisdiction under § 1332,

24   and the Court must dismiss this action. See Indus. Tectonics, 912 F.2d at 1092; Fed. R. Civ. P.

25   12(b)(1); Fed. R. Civ. P. 12(h)(3).

26          //


     ORDER
     C19-1812-JCC
     PAGE - 3
              Case 2:19-cv-01812-JCC Document 15 Filed 04/21/20 Page 4 of 4




 1   III.   CONCLUSION

 2          For the foregoing reasons, Defendants Steven Teller and Teller & Associates, PLLC’s

 3   motion to dismiss for lack of for lack of subject matter jurisdiction (Dkt. No. 12) is GRANTED.

 4   Plaintiff’s complaint is DISMISSED. The Clerk is DIRECTED to close the case.

 5          DATED this 21st day of April 2020.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1812-JCC
     PAGE - 4
